DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to the Request for Continued Examination filed on January 3, 2022.  Claims 1 and 6-7 are amended.  Claims 1-8 are currently pending and have been examined in the application.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-8 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards an apparatus, which is a statutory category of invention.
 the plurality of versions of the same advertisement content including (i) a version with a large amount of information, (ii) a version with a medium amount of information, and (iii) a version with a small amount of information; while one version of the advertisement content is displayed on a display apparatus that is arranged to face outward on a vehicle, acquire information relating to circumstances of travelling of the vehicle; by comparing the evaluation value to one or more thresholds, determine an amount of information of the advertisement content for display; and change the version currently displayed to a different version of the same advertisement content having the determined amount of information, to be output to the display apparatus.  These limitations, comprise commercial interactions including, advertising, marketing or sales activities, and business relations; and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity, in prong one of step 2A of the Alice/Mayo test.  While the limitations calculate an evaluation value relating to the circumstances of travelling of the vehicle, the evaluation value being a numerical value representing at least one of a status of a traffic signal present ahead of the vehicle, and an amount of traffic per unit time in a vicinity of the vehicle; fall under the Mathematical Concepts grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test because they calculate, organize and manipulate information through mathematical correlations (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of a processor programmed to; from a remote server, which are recited at a 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations generically denoting a processor; a remote server and display apparatus, which do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the additional elements amount to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-5, 8 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 6 and 7 suffer from substantially the same deficiencies as outlined with respect to claim 1 and are also rejected accordingly.



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the combined claim features are sufficient to integrate the abstract idea into a practical application and add significantly more to the claims  The Examiner respectfully disagrees.  The claims as a whole are directed to abstract ideas and do not proffer any additional elements that integrate the abstract idea into a practical application or constitute significantly more, see 101 analysis above.  The recitation of computer components is insufficient to confer patent eligibility to an otherwise abstract idea.  See TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).  Furthermore, unlike McRO, Applicant’s claimed methods are directed to abstract ideas and there is no description in Applicant’s specification of improving a technological process.  The claims simply use a computer as a tool to perform a calculation used in selecting what version/amount of advertisement to display.  
	As such, the claims, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the current 35 U.S.C. § 101 rejection has not been overcome by the Applicant.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).